                                            Case 5:20-cv-04242-VKD Document 13 Filed 07/17/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8       JEAN-MARIE WHITE, et al.,                       Case No. 20-cv-04242-VKD
                                                        Plaintiffs,
                                   9
                                                                                           ORDER TO SHOW CAUSE WHY THIS
                                                 v.                                        CASE SHOULD NOT BE REMANDED
                                  10
                                                                                           TO STATE COURT
                                  11       SANTA CLARA VALLEY WATER
                                           DISTRICT, et al.,                               Re: Dkt. No. 1
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14           On June 25, 2020, defendant Santa Clara Valley Water District (“District”) removed this

                                  15   consolidated action from the Santa Clara County Superior Court, asserting federal question

                                  16   jurisdiction under 28 U.S.C. § 1331. Dkt. No. 1.1 The underlying action concerns damages

                                  17   allegedly sustained by plaintiffs as a result of the overtopping of the Anderson Dam in 2017.

                                  18   Having reviewed the District’s notice of removal and the appended exhibits, and for the reasons

                                  19   discussed below, the Court directs the District to show cause why this action should not be

                                  20   remanded to the state court.

                                  21           Removal to federal court is proper where the federal court would have original subject

                                  22   matter jurisdiction over the complaint. 28 U.S.C. § 1441. The removal statutes are strictly

                                  23   construed against removal and place the burden on the defendant to demonstrate that removal is

                                  24   proper. Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009).

                                  25   Additionally, the Court has a continuing duty to determine whether it has subject matter

                                  26
                                  27   1
                                         The District’s Notice of Removal does not clearly identify all of the parties—namely, numerous
                                  28   individual plaintiffs—to the underlying proceeding. Accordingly, it is not apparent the Court’s
                                       docket currently reflects all of the parties in this action.
                                          Case 5:20-cv-04242-VKD Document 13 Filed 07/17/20 Page 2 of 3




                                   1   jurisdiction. Fed. R. Civ. P. 12(h). A case must be remanded to the state court if it appears at any

                                   2   time before final judgment that the court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c).

                                   3          The District asserts that removal is proper on the basis of federal question jurisdiction.

                                   4   Dkt. No. 1 at 2-3. Federal courts have original jurisdiction over civil actions “arising under the

                                   5   Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A claim “arises under”

                                   6   federal law if, based on the “well-pleaded complaint rule,” the plaintiff alleges a federal claim for

                                   7   relief. Vaden v. Discovery Bank, 556 U.S. 49, 60 (2009). Defenses and counterclaims asserting a

                                   8   federal question do not satisfy this requirement. Id.

                                   9          Here, the District bases removal on the allegations of the plaintiffs’ “Omnibus Complaint,”

                                  10   which the District says is the operative pleading. Dkt. No. 1 at ECF 2-3. The Omnibus Complaint

                                  11   asserts claims only under state law. Id. at ECF 59-136. It does not assert any federal claims

                                  12   whatsoever. The District nonetheless maintains that the Omnibus Complaint alleges the failure
Northern District of California
 United States District Court




                                  13   “to properly and reasonably design, control, supervise, maintain, and operate Anderson Reservoir

                                  14   and Dam, which is regulated by the Federal Energy Regulatory Commission (“FERC”).” Dkt. No.

                                  15   1 at ECF 3. According to the District, a federal question sufficient to establish subject matter

                                  16   jurisdiction is presented because “the question of whether there was a failure on the part of

                                  17   Defendant regarding the dam is answered with federal laws prescribed by FERC.” Id. It is a

                                  18   “long-settled” principle “that the mere presence of a federal issue in a state cause of action does

                                  19   not automatically confer federal-question jurisdiction.” Merrell Dow Pharmaceuticals, Inc. v.

                                  20   Thompson, 478 U.S. 804, 813 (1986). Additionally, a claim does not arise under federal law

                                  21   merely because of a need to apply federal law in a state law claim. See Gunn v. Minton, 568 U.S.

                                  22   251, 258 (2013) (“That is, federal jurisdiction over a state law claim will lie if a federal issue is:

                                  23   (1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal

                                  24   court without disrupting the federal state balance approved by Congress.”). Allegations in a

                                  25   removal notice or in a response to the complaint cannot provide this Court with federal question

                                  26   jurisdiction. In any event, the District’s conclusory assertions in its removal notice do not identify

                                  27   what “federal law” is implicated, much less explain how the plaintiffs’ claims give rise to

                                  28   substantial federal issues.
                                                                                           2
                                           Case 5:20-cv-04242-VKD Document 13 Filed 07/17/20 Page 3 of 3




                                   1          The Court also questions the District’s assertion that it timely removed this matter. The

                                   2   District seems to assert that under 28 U.S.C. § 1446(b)(3), it was permitted to remove this matter

                                   3   within 30 days of its receipt of certain discovery responses served in late May 2020. Dkt. No. 1 at

                                   4   ECF 3-4. That section of the removal statute concerns matters in which “the case stated by the

                                   5   initial pleading is not removable,” and provides that “a notice of removal may be filed within 30

                                   6   days after receipt by the defendant, through service or otherwise, of a copy of an amended

                                   7   pleading, motion, order or other paper from which it may first be ascertained that the case is one

                                   8   which is or has become removable.” 28 U.S.C. § 1446(b)(3) (emphasis added). Here, the District

                                   9   seems to rely on the cited discovery responses for the proposition that it was not required to obtain

                                  10   the consent of other defendants to the removal of this action.2 The District, however, does not

                                  11   clearly explain how those discovery responses indicate, for the first time in the litigation, “that the

                                  12   case is one which is or has become removable.” Id. § 1446(b)(3). Moreover, any such assertion
Northern District of California
 United States District Court




                                  13   would seem to be at odds with the District’s assertion elsewhere in its notice of removal that

                                  14   removal is triggered by the allegations of the Omnibus Complaint, which apparently was filed in

                                  15   March 2019 and which the District seemingly has been aware of for over a year.

                                  16          Accordingly, by July 27, 2020, the District is directed to file a response, showing cause

                                  17   why this action should not be remanded to the state court for lack of subject matter jurisdiction

                                  18   and/or otherwise improper removal of this action. The District’s response shall include citations

                                  19   to cogent authority and, if necessary, must be supported by evidence, via a declaration or

                                  20   otherwise. As noted above, the docket being unclear as to precisely all the parties to this matter,

                                  21   the District shall promptly serve this order on all parties who otherwise will not receive electronic

                                  22   notice via ECF, and shall file a proof of service with the Court.

                                  23          IT IS SO ORDERED.

                                  24   Dated: July 17, 2020

                                  25
                                                                                                     VIRGINIA K. DEMARCHI
                                  26                                                                 United States Magistrate Judge
                                  27

                                  28
                                       2
                                        The Court also questions this assertion, given the District’s rather conclusory assertions and
                                       scant analysis in its notice of removal.
                                                                                         3
